Exhibit 10.7

INDEMNIFICATION LETTER OF ENVIRONMENTAL POWER CORPORATION

September 3, 2008

Ziegler Capital Markets

200 South Wacker Drive, Suite 2000

Chicago, Illinois 60606

 

  Re: $62,425,000 California Statewide Communities Development Authority

Environmental Facilities Revenue Bonds (Microgy Holdings Project)

Series 2008A

Ladies and Gentlemen:

Pursuant to the Bond Purchase Agreement dated as of August 28, 2008 between the
California Statewide Communities Development Authority and you (the “Bond
Purchase Agreement”), Environmental Power Corporation (the “Company”) makes the
representations contained in Section 1 and agrees to the provisions contained in
Section 2 below. Capitalized terms used and not defined shall have the meanings
given to such terms in the Bond Purchase Agreement.

 

1. Disclosure.

As of their respective dates and at all times subsequent thereto up to and
including the Closing, the information in the Preliminary Limited Offering
Memorandum and the Final Limited Offering Memorandum relating to the Company and
Microgy, Inc. was, is and will be true and correct in all material respects, and
the Preliminary Limited Offering Memorandum and the Final Limited Offering
Memorandum did not, do not and will not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
described above, in the light of the circumstances under which they were made,
not misleading.

 

2. Indemnification and Contribution.

(a) The Company will indemnify and hold harmless the Underwriter and each of its
officers, directors, employees and agents against any losses, claims, damages or
liabilities to which any of them may become subject, under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon (i) an allegation or
determination that registration of a security under the Securities Act should
have been made in connection with the offering of the Bonds or an indenture
should have been qualified under the Trust Indenture Act; or (ii) an untrue
statement or alleged untrue statement of a material fact in the Limited Offering
Memorandum, or any amendment thereof or supplement thereto, or arise out of or
are based upon the omission or alleged omission to state therein a material fact
necessary to make the statements therein not



--------------------------------------------------------------------------------

misleading under the circumstances under which they were made, and will
reimburse any indemnified party for any legal or other expenses reasonably
incurred by them in connection with investigating or defending any such action
or claim as such expenses are incurred; provided, however, that the Company
shall not be liable in any such case to the Underwriter or any officer,
director, employee or agent of the Underwriter to the extent that any such loss,
claim, damage or liability arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission made in the Limited
Offering Memorandum under the captions “THE ISSUER,” “UNDERWRITING” or “TAX
MATTERS.”

(b) Promptly after receipt by an indemnified party under subsection (a) above of
notice of any claim or the commencement of any action, such indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under such subsection, notify the indemnifying party in writing of the
claim or commencement of the action; but the omission so to notify the
indemnifying party shall not relieve the indemnifying party from any liability
which it may have to the indemnified party otherwise than under such subsection
except to the extent that any rights, remedies or defenses available to the
indemnifying party are prejudiced thereby. In case any such claim or action
shall be brought against an indemnified party and it shall notify the
indemnifying party thereof, the indemnifying party shall be entitled to
participate therein and, to the extent that it shall wish, to assume the defense
thereof, with counsel reasonably satisfactory to such indemnified party (who
shall not, except with the consent of the indemnified party (such consent not to
be unreasonably withheld), be counsel to the indemnifying party), and, after
notice from the indemnifying party to such indemnified party of its election so
to assume the defense thereof, the indemnifying party shall not be liable to
such indemnified party under such subsection for any legal expenses of other
counsel or any other expenses, in each case subsequently incurred by such
indemnified party, in connection with the defense thereof other than reasonable
costs of investigation. The indemnifying party shall not be liable for any
settlement of any such action effected without its consent, but if settled with
the consent of the indemnifying party or if there is a final judgment for the
plaintiff in any such action, the indemnifying party will indemnify and hold
harmless any indemnified party from and against any loss or liability by reason
of such settlement or judgment. The indemnity agreement in this letter shall
survive delivery of the Bonds and shall survive any investigation made by or on
behalf of the Issuer, the Underwriter or the Company.

(c) If the indemnification provided for in this letter is unavailable to or
insufficient to hold harmless an indemnified party in respect of any losses,
claims, damages or liabilities (or actions in respect thereof) referred to
therein, then the indemnifying party shall, in lieu of indemnifying such
indemnified party, contribute to the amount paid or payable by such indemnified
party as a result of such losses, claims, damages or liabilities (or actions in
respect thereof) in such proportion as is appropriate to reflect the relative
benefits received by the Company’s indirect subsidiary, Microgy Holdings, LLC,
on the one hand and the Underwriter on the other from the offering of the Bonds.
If, however, the allocation provided by the immediately preceding sentence is
not permitted by applicable law or if the indemnified party failed to give the
notice required under subsection (b) above, then the indemnifying party shall
contribute to such amount paid or payable by such indemnified party in such
proportion as is appropriate to reflect not only such relative benefits but also
the relative fault of the Company on the one hand and the Underwriter on the
other in connection with the statements or omissions which resulted in such
losses, claims, damages or liabilities (or actions in respect thereof), as

 

2



--------------------------------------------------------------------------------

well as any other relevant equitable considerations. The relative benefits
received by the Company on the one hand and the Underwriter on the other shall
be deemed to be in the same proportion as the total net proceeds from the
offering (before deducting expenses) received by the Company’s indirect
subsidiary, Microgy Holdings, LLC, bear to the total underwriting discount and
commissions received by the Underwriter. The relative fault shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the Company or its affiliates
or the Underwriter and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such untrue statement or
omission. The Company and the Underwriter agree that it would not be just and
equitable if contribution pursuant to this subsection (c) were determined by pro
rata allocation or by any other method of allocation which does not take account
the equitable considerations referred to above in this subsection (c). The
amount paid or payable by an indemnified party as a result of the losses,
claims, damages or liabilities (or actions in respect thereof) referred to above
in this subsection (c) shall be deemed to include any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
subsection (c), the Underwriter shall not be required to contribute any amount
in excess of the amount by which the total public offering price of the Bonds
exceeds the amount of any damages which the Underwriter has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission. No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution with respect to damages arising out of such misrepresentation from
any person who was not guilty of such fraudulent misrepresentation.

(d) The provisions of this letter shall be governed by, construed, interpreted
and the rights of the parties determined in accordance with the laws, including
equitable principles but without regard to principles of conflict of laws, of
the State of New York. The Company agrees that all actions and proceedings
arising out of this letter shall be brought in the United States District Court
in the County of New York, consents to the jurisdiction of such courts and
irrevocably waives to the fullest extent permitted by law any claim that any
such proceeding has been brought in an inconvenient forum.

 

3. Consent.

The Company consents to the inclusion of all references to the Company and
Microgy, Inc. in the Preliminary Limited Offering Memorandum and the Final
Limited Offering Memorandum.

 

Very truly yours, ENVIRONMENTAL POWER CORPORATION By:  

/s/ Michael E. Thomas

Name:   Michael E. Thomas

 

3